191 F.2d 300
Ex parte COHEN.
United States Court of Appeals Ninth Circuit.
August 23, 1951.

Sydney M. Williams, and G. N. Williams, Los Angeles, Cal., for appellant.
Ernest A. Tolin, U. S. Atty., Los Angeles, Cal., for appellee.
DENMAN, Chief Judge.


1
Cohen has petitioned me for bail pending his appeal in this court of appeals from sentences on counts one, three, five and six of an indictment of which he was adjudged guilty by the district court. To secure such bail, Cohen must show a substantial question with respect to error in his convictions for the consideration of this court. Fed.Rules Crim.Proc. 46(a)(2), 18 U.S.C. Since the sentences, each for five years, are concurrent, it is necessary that as to each there is shown such a substantial question. Danziger v. United States, 9 Cir., 161 F.2d 299; Lowden v. United States, 9 Cir., 187 F.2d 484.


2
Count Six of the indictment charged a violation of 18 U.S.C. § 1001, providing that any person making a false statement in any matter within the jurisdiction of any department or agency of the United States shall be subject to fine or imprisonment or both. Cohen claims this act was repealed by Section 3616(a) and (b) of the Internal Revenue Code, 26 U.S.C. § 3616(a, b), making a specific provision for a false statement to a collector or deputy with intent to defeat or evade a valuation or assessment.


3
The two statutes provide for different offenses with different penalties. The later act does not state the earlier act is repealed. "A law is not to be construed as impliedly repealing a prior law unless no other reasonable construction can be applied." United States v. Jackson, 4 Cir., 1938, 302 U.S. 628, 631, 58 S. Ct. 390, 392, 82 L. Ed. 488; Charles Nelson Co. v. Curtis, 9 Cir., 1 F.2d 774, 775; Bryan v. Fumio Arai, 9 Cir., 64 F.2d 954, 956.


4
The principle underlying Cohen's contention is clearly determined adversely to him in United States v. Novek, 273 U.S. 202, 206, 47 S. Ct. 341, 71 L. Ed. 610. Since there is no substantial question for review of the sentence in the sixth count, the petition for bail is denied.